           Case 1:19-cv-00264-DAD-EPG Document 32 Filed 05/05/20 Page 1 of 1


 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4
                              EASTERN DISTRICT OF CALIFORNIA
 5

 6    ROBERT VAN BEBBER, on behalf of
      himself and all others similarly situated and        Case No. 1:19-cv-00264-DAD-EPG
 7    the general public,

 8                           Plaintiff,                    ORDER RE: CLASS CERTIFICATION
                                                           BRIEFING SCHEDULE
 9    v.
                                                           (ECF No. 31)
10
      DIGNITY HEALTH, A CALIFORNIA
11    CORPORATION; DBA MERCY MEDICAL
      CENTER - MERCED, et al.,
12
                             Defendants.
13

14         Pursuant to the Stipulation of the parties (ECF No. 31), IT IS ORDERED:

15         1. The deadline for Plaintiff’s Motion for Class Certification is September 4, 2020;

16         2. The deadline for Defendant’s Opposition to Plaintiffs’ Motion for Class Certification

17 is November 4, 2020;

18         3. The deadline for Plaintiffs’ Reply in Support of Motion for Class Certification is

19 January 4, 2021;
20         4. The hearing on Plaintiffs’ Motion for Class Certification is set for January 29,

21    2021, at 10:00 a.m., in Courtroom 10 (EPG), before Magistrate Judge Erica P. Grosjean. The

22    Court grants telephonic appearances, with each party wishing to so appear directed to use the

23    following dial-in number and passcode: 1-888-251-2909; passcode 1024453.

24
     IT IS SO ORDERED.
25

26     Dated:     May 5, 2020                                  /s/
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
